As filed with the Securities and Exchange Commission on May24, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. AGA Total Return Realty Plus Fund Portfolio of Investments March 31, 2007 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS (a): 86.0% Apartments: 17.5% Apartment Investment & Management Co. - Class A 123 $ 7,096 AvalonBay Communities, Inc. 54 7,020 Developers Diversified Realty Corp. 56 3,522 Essex Property Trust, Inc. 55 7,122 24,760 Healthcare: 3.5% Ventas, Inc. 116 4,887 Industrial: 6.1% AMB Property Corp. 74 4,351 Prologis 65 4,220 8,571 Lodging: 4.6% Host Marriott Corp. 249 6,551 Malls: 18.2% General Growth Properties, Inc. 123 7,942 The Macerich Co. 76 7,019 Simon Property Group, Inc. 64 7,120 Taubman Centers, Inc. 64 3,711 25,792 Mortgage: 6.4% iStar Financial, Inc. 60 2,810 Redwood Trust, Inc. 123 6,418 9,228 Office: 20.1% Boston Properties, Inc. 3 352 Douglas Emmett, Inc. 219 5,591 PS Business Parks, Inc. 102 7,193 SL Green Realty Corp. 51 6,996 Vornado Realty Trust 69 8,235 28,367 Specialty: 7.0% Public Storage, Inc. 55 5,207 Digital Realty Trust, Inc. 118 4,708 9,915 Strips: 2.6% Kimco Realty Corp. 76 3,704 TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $119,998) 121,775 COMMON STOCKS (a): 13.9% Home Builders: 5.5% DR Horton, Inc. 240 5,280 M.D.C. Holdings, Inc. 25 1,202 Standard Pacific Corp. 60 1,252 7,734 Lodging Real Estate Operating Companies (REOC's): 3.7% Starwood Hotels & Resorts Worldwide, Inc. 81 5,253 Real Estate Services: 4.7% Move, Inc.* 1,200 6,648 TOTAL COMMON STOCKS (Cost $20,355) 19,635 TOTAL INVESTMENT SECURITIES: 99.9% (Cost $140,353) 141,410 Other Assets in Excess of Liabilities: 0.1% 118 TOTAL NET ASSETS: 100.0% $ 141,528 (a) The Fund is primarily invested in the Real Estate Sector and therefore is subject to additional risks. *Non-income producing security. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments$140,385 Gross unrealized appreciation Gross unrealized depreciation(4,892) Net unrealized appreciation$1,114 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) Kendrick W. Kam, President & Treasurer DateMay 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* Kendrick W. Kam, President & Treasurer DateMay 29, 2007 * Print the name and title of each signing officer under his or her signature.
